Citation Nr: 1547477	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-09 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for tinnitus.

2. Entitlement to service connection for cellulitis of the knees.

3. Entitlement to service connection for bilateral hearing loss.

4. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for difficulty swallowing (claimed as an esophagus condition), including gastroesophageal reflux disease (GERD), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Daniel Graves, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to February 2004 and from June 2006 to May 2007.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for open reduction, internal fixation of left fourth finger (claimed as ring finger pain) has been raised by the record at the September 2015 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for difficulty swallowing (claimed as an esophagus condition), including GERD, and, if so, whether service connection is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran is in receipt of the maximum schedular rating for tinnitus.

2. At the September 2015 videoconference hearing, the Veteran withdrew his claim for cellulitis of the knees.

3. The Veteran does not have sufficient hearing loss in either his left or right ear to be considered an actual ratable disability by VA standards for compensation purposes.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 6260 (2015).

2. The criteria are met for withdrawal of the appeal of this claim for cellulitis of the knees.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. VA's Duties to Notify and Assist

 As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a January 2011 letter was sent to him in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate his claim and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning the claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been associated with his claims file for consideration.

He also had a VA compensation examination concerning this claim, including for comment concerning the nature and etiology, if any, of his claimed bilateral hearing loss and its posited relationship with his military service.  The VA examination is more than adequate as it was predicated on a review of the claims file, contains a description of the history of this disability, documents and considers the relevant medical facts and principles, and provides opinion regarding whether he has this alleged disability and, if confirmed he does, whether it is related or attributable to his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
As already mentioned above, the Veteran testified at a Board hearing in September 2015.  The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Tinnitus

 The Veteran's tinnitus is rated at 10 percent under Diagnostic Code 6260.  The version of Diagnostic Code 6260 in effect since June 13, 2003 provides that only a 10 percent evaluation can be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2015).  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus, and his claim is therefore denied.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

The schedular criteria for tinnitus do not describe specific symptomatology associated with tinnitus; however, there is no evidence in the record to suggest that his tinnitus has resulted in an exceptional disability picture; there is no indication of related occupational impairment.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).

III. Cellulitis of the Knees

As already alluded to, the Veteran during his September 2015 hearing stated that he is withdrawing his claim for service connection for cellulitis of the knees.  Since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See 38 C.F.R. § 20.204(b). 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal with regards to this issue is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id.

IV.  Bilateral Hearing Loss

The Veteran believes he has bilateral hearing loss and it is the result of his active service.  Specifically, he claims he sustained acoustic trauma from exposure to hazardous noise while deployed in Iraq in 2006.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability. Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In response to this claim, the Veteran had a VA audiological examination in March 2011.  Reported puretone thresholds, in the relevant frequencies, were 25, 20, 20 and 20 decibels in the left ear with an average of 21.25 decibels, and 20, 25, 25 and 25 decibels in the right ear with an average of 23.75 decibels.  Speech recognition scores using the Maryland CNC Test were 94 percent in both ears.  The examiner opined that the Veteran's bilateral hearing was normal.

Unfortunately, at no time since the filing of this claim for bilateral hearing loss in December 2010 has there been indication the Veteran has sufficient hearing loss in in either ear so as to in turn be considered an actual ratable disability by VA standards - again, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385 .  
The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

 Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection for bilateral hearing loss cannot be granted at this time because the hearing loss in either the left or the right ear does not meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

For these reasons or bases, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing, so the benefit-of-the-doubt doctrine is inapplicable, and this claim resultantly must be denied.


ORDER

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.

Entitlement to service connection for cellulitis of the knees is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's petition to reopen the claim of entitlement to service connection for difficulty swallowing (claimed as an esophagus condition), including GERD, and, if so, whether service connection is warranted.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was provided a VA general medical examination in June 2011.  While the examiner diagnosed the Veteran with GERD and opined that it was not related to his active service, the examiner failed to consider the Veteran's claims that he had difficulty swallowing and whether this was a manifestation of GERD or a separate esophageal condition.  Accordingly, another VA examination is warranted to determine the nature and etiology of any diagnosable esophagus condition, including GERD, and its posited relationship to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine the nature and etiology of the Veteran's difficulty swallowing (claimed as an esophagus condition), including GERD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

 Following a review of the claims file and the examination results, the examiner is requested to: 

Offer an opinion as to whether the Veteran has a currently diagnosed esophagus condition related to difficulty swallowing, including GERD.  If the Veteran has a currently diagnosed esophagus condition related to difficulty swallowing, including GERD, whether it is at least as likely as not (a 50 percent probability or more) that a diagnosed esophagus condition related to difficulty swallowing, including GERD, was caused by or related to active service from June 2003 to February 2004 and from June 2006 to May 2007.  All opinions reached should include a thoroughly explained rationale.  

2. After all the above development has been completed, readjudicate the remaining claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the benefits sought remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


